PER CURIAM
Defendant pled guilty to two counts of unauthorized use of a weapon. ORS 166.220. On count one, the court imposed a five-year prison sentence followed by 36 months of post-prison supervision; on count two the court imposed a concurrent 18-month prison sentence followed by 36 months of post-prison supervision. Defendant appeals, arguing that the court erred in imposing 36 months of post-prison supervision, when the correct sentence was one 24-month term for each count. He also argues that the court erred in count one, because the overall sentence on that count was unlawful. We affirm.
The state concedes that the correct term of post-prison supervision on both counts is 24 months. However, the post-prison terms for both counts have been corrected by the trial court, and that assignment of error has been dismissed on defendant’s motion. With respect to defendant’s second contention, the alleged error was not preserved and it is not plain error apparent on the face of the record. State v. Layton, 163 Or App 37, 986 P2d 1221 (1999); State v. McCoy, 152 Or App 393, 952 P2d 572, rev den 327 Or 83 (1998).
Affirmed.